Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                             Illinois Official Reports                         the accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2018.07.25
                                                                               11:14:01 -05'00'




             Vassell v. Presence Saint Francis Hospital, 2018 IL App (1st) 163102



Appellate Court         DIONNE VASSELL, Plaintiff-Appellant, v. PRESENCE SAINT
Caption                 FRANCIS HOSPITAL, Defendant-Appellee.



District & No.          First District, Third Division
                        Docket No. 1-16-3102



Filed                   May 30, 2018
Rehearing denied        June 27, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 13-L-7592; the
Review                  Hon. John P. Callahan Jr., Judge, presiding.



Judgment                Affirmed.


Counsel on              James A. Karamanis, of Barney & Karamanis, LLP, and Melanie
Appeal                  Grabavoy Conviser, of Melanie Grabavoy Conviser & Associates,
                        both of Chicago, for appellant.

                        Anthony J. Longo, Kenneth C. Hoffmann, and James A. Kearney, of
                        Brennan Burtker, LLC, of Chicago, for appellee.



Panel                   JUSTICE LAVIN delivered the judgment of the court, with opinion.
                        Presiding Justice Cobbs and Justice Fitzgerald Smith concurred in the
                        judgment and opinion.
                                                OPINION

¶1       Plaintiff Dionne Vassell gave birth to a stillborn daughter and named her Zealia. She then
     signed a form authorizing defendant Presence Saint Francis Hospital to dispose of Zealia’s
     remains. According to plaintiff, defendant’s employees also orally told her that defendant
     would bury Zealia in a short period of time. Approximately one year later, Zealia’s remains
     were still in the cooler of defendant’s morgue, in a container with numerous other fetal
     remains.1
¶2       Shortly after learning that defendant had not buried Zealia’s remains, plaintiff filed this
     action against defendant, who ultimately obtained summary judgment on plaintiff’s negligence
     claim. Specifically, defendant asserted that plaintiff could not establish duty, breach, or
     damages. Plaintiff now appeals. Based only on the arguments properly raised in the trial court
     and preserved on appeal, we affirm the Cook County circuit court’s judgment.

¶3                                          I. THE BRIEFS
¶4       As a threshold matter, defendant urges us to strike plaintiff’s brief for failing to comply
     with our supreme court’s rules. Ill. S. Ct. R. 341 (eff. Nov. 1, 2017); R. 342 (eff. July 1, 2017).
     Specifically, defendant argues that (1) plaintiff’s points and authorities section lacks
     references to the relevant pages of her brief, (2) her standard of review section is incomplete,
     (3) her jurisdictional statement is inaccurate, and (4) her fact statement contains argument and
     omits necessary citations to the record. We are inclined to agree, but defendant’s brief suffers
     from its own deficiencies, including a selective fact section, improper legal citations, and
     arguments that are less than cohesive in certain regards. While this court may strike a brief as a
     sanction, we decline to strike either brief in this instance. See Rottman v. Illinois State Officers
     Electoral Board, 2018 IL App (1st) 180234, ¶ 23. These violations interfere with, but do not
     preclude, our review. Id. We urge counsel to review our supreme court’s rules and take greater
     care in the future.

¶5                                       II. BACKGROUND
¶6                                  A. Initial Burial Arrangements
¶7       At a medical appointment on August 8, 2011, no heartbeat was detected in plaintiff’s
     unborn child, who was over 20 weeks in gestational age. Labor was induced, and plaintiff
     delivered a stillborn girl the next day. According to plaintiff’s mother, Denise Panton, the
     family was devastated. Plaintiff had obtained treatment at that hospital because Denise and
     plaintiff’s father, Joseph Panton, both worked there.
¶8       Plaintiff asked for an autopsy to be performed and met with a female chaplain and two
     doctors, although she could not remember their names. The chaplain said the hospital could do
     the burial for her or she could arrange for the burial. Plaintiff testified in her deposition that
     upon inquiry of Oneil Young, Zealia’s father, either a doctor or the chaplain said the burial
     would happen within a week or two.


         1
          While Justice Fitzgerald Smith was unable to attend oral arguments in this matter, he has listened
     to the recording of those arguments and fully participated in this decision.

                                                    -2-
¶9          Denise related a somewhat different conversation. She testified in her deposition that
       outside of Young’s presence, a tall, unidentified, older blonde woman said the hospital would
       contact plaintiff to inform her where Zealia was buried. The woman also said the burial would
       take place “as soon as paperwork is signed and everything is done ***. *** They don’t keep
       [the] body long in the hospital.”
¶ 10        In contrast, Maureen O’Brien, plaintiff’s nurse, testified she would tell patients they could
       choose private burial or hospital burial. She also told patients that the latter option involved a
       mass burial at All Saints Cemetery and she had no information on when the burial would
       occur. O’Brien also testified that a number of people could potentially speak with a mother
       about fetal disposition. O’Brien had no specific recollection of plaintiff or Zealia.
¶ 11        In any event, plaintiff testified that she told Young she was “not in my right mind to do any
       burial right now.” Consequently, the couple agreed that defendant would handle the burial. To
       that end, plaintiff signed a “Fetal Death Disposition-Notification Form” (the consent form).
¶ 12        Although Zealia was over 20 weeks in gestation, the consent form stated that it “shall be
       used to notify a mother of her disposition rights and options after experiencing a spontaneous
       fetal demise of less than 20 completed weeks of gestation.” The Hospital Licensing Act had
       required the Illinois Department of Public Health Division of Vital Records to create this form
       with respect to fetuses less than 20 weeks in gestational age and required hospitals to provide
       that form to mothers. See 210 ILCS 85/11.4 (West 2010).
¶ 13        As executed by plaintiff, the consent form stated as follows:
                    “I, Dionne Vassell, understand that within 24 hours of reading this notification, I
                have the right to arrange for the burial or cremation of these remains, or choose to let
                the hospital handle the disposition under the terms and conditions that the hospital may
                prescribe.”
       Plaintiff chose the latter option.
¶ 14        The consent form added, “I elect to have the hospital handle the disposition of these
       remains under the terms and conditions that it may prescribe. The hospital can explain the costs
       for this service, if any.” The form was singularly lacking any informative terms, conditions, or
       circumstances relative to the disposition. Most notably given the facts of this unfortunate tale,
       it said nothing about the length of time it might take to bury the remains and did not mention
       the possibility that the remains might be commingled with other fetal remains. Additionally,
       plaintiff testified that no one from the hospital described any of defendant’s terms and
       conditions, aside from the timing of the burial. She signed the document without reading it
       because “we” had already discussed it. She claimed that her emotional distress and medication
       also prevented her from reading it.

¶ 15                                          B. After Discharge
¶ 16       According to plaintiff, she called defendant every day following discharge for the autopsy
       results. She spoke to a woman in the laboratory about 20 times and obtained the autopsy report
       in person a month or two after Zealia’s delivery but did not inquire about the burial at that time.
¶ 17       Almost a year after Zealia’s delivery, plaintiff and Young decided she was strong enough
       to visit Zealia. Plaintiff also wanted to obtain the death certificate so she and Young could have
       closure. Plaintiff testified that at the office of vital records in Evanston, the receptionist told



                                                    -3-
       plaintiff and Young to return to the hospital because Zealia was not in the system.2 Plaintiff,
       accompanied by some family members, returned to the hospital, but the several accounts of
       what followed are not entirely consistent.

¶ 18                                          C. Three Accounts
¶ 19       Plaintiff testified that she went to the laboratory to see the older African American woman
       who was previously involved with the autopsy report. Plaintiff relayed her attempt to get the
       death certificate and asked if Zealia had been buried. According to plaintiff, the woman said,
       “Oh, I’m so sorry. I’m so sorry.” She then said she needed to call her supervisor. Joseph said,
       however, that he was going down to the morgue to see if Zealia was really there. Plaintiff
       testified, “once they tell me my baby wasn’t buried, I wanted to go see for myself.” She was
       crying and upset. In addition, Denise and the woman from the laboratory accompanied them,
       although the woman said, “I’m not supposed to do this.”
¶ 20       When Joseph opened the morgue cooler, they all went inside, where they saw several
       containers. One container was labeled with a list bearing 10 to 14 names, including Zealia’s
       name. When plaintiff asked the woman how she knew Zealia was inside the container in light
       of the list, the woman again apologized and noted that she was not supposed to be there. She
       also said they could not open the container due to the chemicals inside. Plaintiff became very
       angry and wanted to speak to the supervisor, who finally arrived when they returned upstairs.
¶ 21       The supervisor, described as an older Hispanic woman, suggested that Zealia had only
       been there for a month and that the hospital had been “backed up.” Plaintiff responded that it
       had not been a mere month and sent the supervisor to check her records. The supervisor never
       returned, however. Plaintiff testified that she was angry, was crying, and had to be escorted
       from the building.
¶ 22       According to Denise, she and plaintiff spoke to Vivian Sarashinsky, the administrative
       director of the laboratory. Although Denise described Sarashinsky as having dreadlocks, it
       appears that she did not.3 Indeed, Cheryl Kendrick would testify in her deposition that she had
       dreadlocks and was the employee involved in this encounter. In any event, Denise testified that
       after she told Sarashinsky that defendant was being neglectful, Sarashinsky panicked and went
       to get her supervisor, a woman whose name Denise could not recall. That supervisor said that
       defendant would not store fetal remains for a year and that the matter was out of her hands. She
       then left.
¶ 23       At Denise’s request, Sarashinsky took her and plaintiff to the morgue. Joseph was not
       present for the conversation with Sarashinsky or her supervisor and did not go to the morgue.
       The three women went inside the freezer, where they saw a cardboard box that listed 10 names,
       including Zealia’s. Denise opened the box and removed the jar holding Zealia’s remains. No
       one escorted them out of the hospital.
¶ 24       Kendrick testified that she took plaintiff and her parents to the morgue because they
       wanted to know where their baby was. No one opened the container, however. Sarashinsky
       subsequently told Kendrick that Richard Lavacchi, the vice president of professional and
           2
             Denise testified, however, that she, rather than Young, accompanied plaintiff to obtain the death
       certificate.
           3
             Denise testified that after this incident, she next saw Sarashinsky when Denise herself began
       working in the laboratory.

                                                      -4-
       support services, felt that Kendrick should not have taken the family to the morgue.

¶ 25                               D. Subsequent Burial Arrangements
¶ 26       Denise testified that she and plaintiff, without Young, met an administrator named
       “Angelica” and her boss, Christian Yager, in a conference room. They were shocked to learn
       that Zealia’s remains were still in the morgue, and Angelica wanted to find out what
       defendant’s policy was. Denise responded, “I don’t know the policy, but I know *** no
       hospital going to give you a policy one year having a fetus in a cooler.”
¶ 27       Plaintiff testified to a different meeting she attended with Denise and Young in the
       administrative office. At that meeting, plaintiff explained to a woman from the hospital that
       Zealia was still in the morgue after a year and that defendant was going to bury her in a mass
       grave. The woman disputed this, and plaintiff demanded to speak to her supervisor. The
       woman returned with a middle-aged man with fair complexion and black hair and Chaplain
       Michael Doyle, who was relatively new to the hospital. When plaintiff asked how long the
       hospital waited to bury someone who died there, the supervisor said that it should be a couple
       of weeks. Plaintiff responded that he was lying, as her baby was still in the basement. The
       supervisor did not believe her.
¶ 28       In contrast, Doyle testified in his deposition that he walked plaintiff and Young to the
       meeting room where they met with Lavacchi; Angelique Richard, the chief nursing officer;
       and Maureen Hanlon, the risk manager. Doyle offered a short prayer, and then Lavacchi took
       over the meeting. Doyle had been told that the remains were left in the container for an
       inappropriately long time, but he did not recall who told him that. At some point, the couple
       wanted a break. Lavacchi’s testimony somewhat corroborated Doyle’s account, but Lavacchi
       was seemingly unable to recall any details. Plaintiff subsequently signed a new consent form
       that superseded the one signed a year earlier.
¶ 29       In the new consent form, plaintiff chose to make her own burial arrangements. Before the
       burial, however, she had Dr. James Bryant do an autopsy to be sure she was not burying
       someone else’s baby. According to the statement of Dr. Bryant, he examined the remains, but
       the use of formaldehyde prevented accurate DNA testing. Zealia’s internal organs were
       missing, and only her face was intact. He nonetheless concluded by examining photos taken
       after delivery that the remains belonged to Zealia. The funeral director subsequently wrote to
       the department of vital records to explain why the fetal death certificate was being filed so late.

¶ 30                                        E. Burial Procedure
¶ 31       Sarashinsky testified at length regarding defendant’s procedure for handling fetuses.
       “Once we had the—a number of fetuses waiting for burial, we would gather them altogether,
       place them in a Rubbermaid container, [and] attach a paper listing of all the fetuses that were in
       the container.” Inside the container, the fetal remains were wrapped in surgical cloth. While
       some were sent to the laboratory in formalin, they were removed from formalin before being
       put in the container. The container of fetal remains was then placed in the morgue cooler.
       Finally, Sarashinsky would contact Edwin Cruz, the funeral director who voluntarily picks up
       the fetuses, and would give the relevant paperwork to admitting. The paperwork needed to
       include death certificates for fetuses over 20 or 22 weeks of gestational age.



                                                    -5-
¶ 32       Sarashinsky testified that there was not a specific number of remains required before she
       could contact Cruz and it was her judgment call. While the amount of time that remains had
       been ready for burial was not a factor, their collective size and the number that would fit in the
       container were factors. She noted dryly that she tried “to fill out the container,” while claiming
       that the cemetery specified the size of the container and requested that each be full.
¶ 33       Contrarily, Cruz testified that the size of containers he picked up varied and that defendant
       did not need a certain number of remains before they called him. In fact, he had picked up
       containers with the remains of a single fetus. Cruz added that he would sometimes call
       defendant to see if it had any remains that needed to be picked up.
¶ 34       According to Sarashinsky, Cruz had been expected to pick up the container holding
       Zealia’s remains in June, which we note was approximately 10 months after Zealia’s delivery.
       Sarashinsky had found the container before plaintiff came to find Zealia. Cruz subsequently
       told Sarashinsky that, when he came to collect the remains, the employee on duty did not know
       where the paperwork was so he left empty-handed. Sarashinsky testified that, coincidentally
       enough, Cruz was scheduled to come back the very evening that plaintiff came to the hospital
       or the day after. Cruz denied recalling any incident in which the hospital could not find the
       paperwork.
¶ 35       Lavacchi testified in his deposition that defendant had complied with its burial policy,
       which did not include a time frame for burial. He acknowledged that the policy probably
       anticipated a reasonable time for burial, but he had no opinion about what would be reasonable.
¶ 36       Hanlon testified that defendant used the consent form, form RHC-219, for every neonatal
       fetal demise, even for fetuses over 20 weeks old. She acknowledged, however, that defendant’s
       written policy governing the “demise of fetuses of more than 20 weeks gestation” referred to
       “RHC-219C,” not RHC-219.4 She did not remember whether that was a separate form. After
       this incident, defendant considered altering the form to specify that the baby would be buried
       in a common burial ground.

¶ 37                                         F. The Pleadings
¶ 38       Plaintiff commenced this action against defendant and, after some contentious motion
       practice, ultimately filed a third-amended complaint, alleging causes of action for negligence,
       negligent counseling, fraud, interference with possession of remains, negligent infliction of
       emotional distress, and intentional infliction of emotional distress. The pleading also included
       an institutional negligence claim while stating that the claim had been previously stricken.
¶ 39       The negligence count alleged that defendant voluntarily undertook Zealia’s burial, thereby
       creating a duty to provide a timely burial as promised. Plaintiff alleged that defendant breached
       that duty by, among other things, (1) failing to make timely arrangements for burial,
       (2) placing the remains in a container with multiple other remains, (3) failing to report Zealia’s
       death to the local registrar (410 ILCS 535/20 (West 2010)),5 (4) using an inapplicable consent
       form, (5) failing to have or follow adequate burial policies, and (6) failing to monitor its

           4
             The parties have not addressed whether the Illinois Department of Public Health Division of Vital
       Records has created a form for fetuses over 20 weeks in gestational age.
           5
             See 410 ILCS 535/20(1) (West 2010) (stating that each fetal death following a gestation period of
       20 weeks “shall be registered with the local or subregistrar of the district in which the delivery occurred
       within 7 days after the delivery”).

                                                       -6-
       employees. As a direct and proximate result of defendant’s conduct, plaintiff sustained severe,
       physical injuries and emotional distress knowing her infant’s remains were not provided a
       proper burial. We note that plaintiff testified she had sustained no physical injuries but had
       endured emotional distress and depression, which she addressed solely by talking with Denise.
       She also sought burial and autopsy expenses.
¶ 40       On December 18, 2014, the trial court dismissed all claims other than that for negligence.
       Defendant subsequently filed an answer, which stated that “plaintiff wished the hospital to
       arrange for burial of the stillborn fetus pursuant to a signed written agreement,” while averring
       that defendant made no representations as to timing. Defendant also raised affirmative
       defenses based on the economic loss doctrine, failure to mitigate, waiver by contract,
       abandonment, assumption of the risk and consent. Defendant essentially asserted that the
       consent form constituted a contract defining any duty and did not specify that Zealia was to be
       buried within a year. In reply, plaintiff effectively denied that what she signed was an
       agreement, as opposed to an authorization.
¶ 41       Defendant moved for summary judgment, asserting that (1) defendant owed plaintiff no
       duty, (2) the voluntary undertaking doctrine did not apply, (3) defendant did not breach that
       duty because it had been in the process of complying, and (4) the economic loss doctrine
       precluded the recovery of any damages. In response, plaintiff argued that defendant undertook
       a duty of care to bury Zealia and whether defendant breached that duty was a question for the
       jury. Plaintiff also argued that the economic loss doctrine did not apply because the consent
       form was not a contract. In reply, defendant argued, among other things, that plaintiff could not
       consider certain hearsay in assessing defendant’s motion.
¶ 42       Meanwhile, plaintiff moved to reinstate her institutional negligence claim in light of her
       recently disclosed expert, Dr. Arthur Klein, who was of the opinion that there were substantial
       deviations from accepted hospital performance with respect to the disposition of Zealia’s
       remains. Defendant moved to strike plaintiff’s recent disclosure, as it was made only 33 days
       before trial, while also objecting to reinstating the institutional negligence claim, which was
       based on the untimely disclosed opinion.
¶ 43       At a hearing on October 27, 2016, the trial court entered summary judgment in favor of
       defendant, essentially finding that defendant’s duty was defined by the terms of the consent
       form, which constituted a contract, the contents of which did not set forth any duty to bury the
       remains within a year. The court also found that, even if plaintiff could show defendant
       voluntarily undertook a duty to dispose of Zealia’s remains, defendant was in the process of
       carrying out that duty. The court also held that because the consent form was a contract, the
       economic loss doctrine prevented plaintiff from recovering damages for her emotional distress.
       Finally, the court struck the untimely disclosure of Dr. Klein’s opinion and denied plaintiff’s
       motion to reinstate her institutional negligence claim. This appeal followed.

¶ 44                                         III. ANALYSIS
¶ 45       On appeal, plaintiff first challenges the trial court’s determination that defendant was
       entitled to summary judgment on her negligence claim.
¶ 46       Summary judgment is appropriate where the pleadings, admissions on file, affidavits, and
       depositions show there are no genuine issues of material fact so that the movant is entitled to
       judgment as a matter of law. Bruns v. City of Centralia, 2014 IL 116998, ¶ 12. In making that
       determination, courts must view such items in the light most favorable to the nonmovant.

                                                   -7-
       Guterman Partners Energy, LLC v. Bridgeview Bank Group, 2018 IL App (1st) 172196, ¶ 48.
       We review the trial court’s summary judgment ruling de novo. In re Application of Will
       County Collector, 2018 IL App (3d) 160659, ¶ 12.
¶ 47       A plaintiff asserting negligence must plead and ultimately prove that the defendant owed a
       duty, the defendant breached that duty, and the breach proximately caused the plaintiff’s
       injury. Bogenberger v. Pi Kappa Alpha Corp., 2018 IL 120951, ¶ 21. The primary element at
       issue here is duty. Courts must determine whether duty exists as a question of law. Id.
¶ 48       Plaintiff asserts that defendant voluntarily undertook a duty to bury Zealia and that, having
       done so, defendant had to carry out that duty in a reasonable manner. In contrast, defendant
       asserts that the consent form constitutes a contract that controls the extent of any duty toward
       plaintiff. Plaintiff essentially argues in reply that the form was not a contract and the existence
       of a contract in and of itself does not necessarily foreclose a voluntary undertaking.

¶ 49                                          A. The Consent Form
¶ 50       Defendant first contends that both plaintiff and her attorney agreed in the trial court that the
       consent form was a contract. We find this statement at once incomplete and disingenuous.
       While it is true that plaintiff testified she had “an agreement” with defendant, plaintiff is a lay
       person, not an attorney. The record does not show plaintiff was using that term in anything but
       the colloquial sense. In addition, plaintiff’s attorney specifically asserted in the trial court that
       the consent form was not a contract. To be sure, plaintiff’s counsel was frequently loose with
       legal language. In context, however, counsel did not utter an unequivocal statement that could
       properly be construed as a judicial admission. Smith v. Pavlovich, 394 Ill. App. 3d 458, 468
       (2009) (stating that judicial admissions are clear, deliberate, unequivocal statements and courts
       must consider alleged admissions in context); Derby Meadows Utility Co. v. Inter-Continental
       Real Estate, 202 Ill. App. 3d 345, 355-56 (1990) (finding a deposition witness’s testimony that
       “they had a deal” was not an unequivocal statement that a contract existed and, thus, was not a
       judicial admission).6
¶ 51       The formation of a contract requires an offer, acceptance, and consideration. Hedlund &
       Hanley, LLC v. Board of Trustees of Community College District No. 508, 376 Ill. App. 3d
200, 205-06 (2007).7 More specifically, contracts require mutual consideration. Canel & Hale,
       Ltd. v. Tobin, 304 Ill. App. 3d 906, 914 (1999). Moreover, a legally binding contract requires
       terms that are reasonably definite and certain. Midwest Builder Distributing, Inc. v. Lord &
       Essex, Inc., 383 Ill. App. 3d 645, 658 (2007).
           6
              We note that defendant has not alleged that providing burial was part of some greater contract to
       provide plaintiff with services.
            7
              While plaintiff’s opening brief argued that the existence of a contract presents a factual question,
       plaintiff argues in her reply brief that we determine de novo whether a contract was formed. Compare
       Pepper Construction Co. v. Palmolive Tower Condominiums, LLC, 2016 IL App (1st) 142754, ¶ 81
       (stating that whether a contract exists and, if so, what its terms are constitute factual questions for the
       trier of fact), with Performance Food Group Co. v. ARBA Care Center of Bloomington, LLC, 2017 IL
       App (3d) 160348, ¶¶ 1, 7, 20 (affirming the trial court’s summary judgment order and finding a contract
       existed where the defendants’ answer admitted it), and Mid-Century Insurance Co. v. Founders
       Insurance Co., 404 Ill. App. 3d 961, 967 (2010) (stating that where the facts are undisputed, whether a
       contract exists constitutes a question of law that the trial court may decide on a summary judgment
       motion).

                                                       -8-
¶ 52       This consent form was decidedly not a contract, and any consent that plaintiff gave was
       decidedly uninformed or misinformed, as the hospital employees never gave her any indication
       that the fetal remains would be pooled in a container for many months along with other fetal
       remains. Furthermore, neither the form, the witnesses’ testimony, nor the parties’ arguments
       have identified any consideration that plaintiff was to give the hospital for disposing of
       Zealia’s remains. While defendant reasonably argues that plaintiff received consideration in
       the form of relieving her of the burden of burying Zealia, unilateral consideration is
       insufficient. Defendant’s counsel represented in the trial court that the service was free, and no
       one has suggested that defendant received any benefit from possessing Zealia’s remains.
       Moreover, the consent form clearly did not result from a bargain between the parties. Instead, a
       governmental entity created that form as mandated by statute. Cf. Rojas Concrete, Inc. v. Flood
       Testing Laboratories, Inc., 406 Ill. App. 3d 477, 480 (2010) (stating that allegations of
       negligence based upon a contractual duty are defined by the contract, despite sounding in tort).
¶ 53       In light of our determination that the consent form was not a contract, we need not consider
       plaintiff’s contention that any contract would be void. Similarly, our finding defeats
       defendant’s reliance on the economic loss doctrine. There was no bargain here. See Anderson
       Electric, Inc. v. Ledbetter Erection Corp., 115 Ill. 2d 146, 153 (1986) (stating that “[a] plaintiff
       seeking to recover purely economic losses due to defeated expectations of a commercial
       bargain cannot recover in tort, regardless of the plaintiff’s inability to recover under an action
       in contract”). Furthermore, we need not consider whether an exception to that doctrine would
       apply. See Trans States Airlines v. Pratt & Whitney Canada, Inc., 177 Ill. 2d 21, 26-27 (1997)
       (setting forth exceptions to the economic loss doctrine, including an exception where the
       plaintiff has sustained personal injury or property damage due to a sudden or dangerous
       occurrence). We now address whether plaintiff can demonstrate duty based on the voluntary
       undertaking doctrine.

¶ 54                                       B. Voluntary Undertaking
¶ 55       Our supreme court has adopted the relevant sections of the Restatement (Second) of Torts.
       Bell v. Hutsell, 2011 IL 110724, ¶ 12. Section 323, titled “Negligent Performance of
       Undertaking to Render Services,” states as follows:
                    “One who undertakes, gratuitously or for consideration, to render services to
                another which he should recognize as necessary for the protection of the other’s person
                or things, is subject to liability to the other for physical harm resulting from his failure
                to exercise reasonable care to perform his undertaking, if
                        (a) his failure to exercise such care increases the risk of such harm, or
                        (b) the harm is suffered because of the other’s reliance upon the undertaking.”
                    Restatement (Second) of Torts § 323 (1965).
       See also Restatement (Second) of Torts § 324A (1965) (imposing liability for “physical harm”
       to a third person). Pursuant to this theory, which is narrowly construed, the defendant’s duty of
       care is limited to the extent of his undertaking. Bell, 2011 IL 110724, ¶ 12. Thus, courts will
       reject overly broad interpretations of an undertaking. Frye v. Medicare-Glaser Corp., 153 Ill.
2d 26, 33 (1992).
¶ 56       Here, it is undisputed that defendant agreed to bury Zealia’s remains. While defendant
       contends it did not undertake a duty to bury her within one year, the passage of a year is more


                                                     -9-
       relevant to breach in this instance, as opposed to duty. See Bell, 2011 IL 110724, ¶ 23 (stating
       that a defendant, upon undertaking to act, is subject to a duty as to the manner of his
       performance); Cross v. Wells Fargo Alarm Services, 82 Ill. 2d 313, 317 (1980) (finding “[a]
       duty voluntarily assumed must be performed with due care or ‘such competence and skill as
       [one] possesses’ ” (quoting Nelson v. Union Wire Rope Corp., 31 Ill. 2d 69, 85-86 (1964))).
       Even assuming no representative of the hospital ever gave plaintiff a time frame for burial, a
       jury could surely find that keeping Zealia’s remains in its morgue, commingled with other
       remains in a container for a year, was manifestly unreasonable and unconscionable, amounting
       to a breach of defendant’s duty to exercise due care. Moreover, a trier of fact could find that,
       contrary to Sarashinsky’s testimony, defendant’s burial process had been halted indefinitely,
       due to an administrative snafu.
¶ 57       Nonetheless, plaintiff cannot establish duty based on a voluntary undertaking as set forth in
       the Restatement. First, it is not entirely clear whether defendant could have declined to dispose
       of Zealia’s remains, i.e., whether the undertaking was truly voluntary. As stated, defendant
       used a government-issued form. Additionally, the record shows that, as a Catholic hospital,
       defendant buries all human remains. Furthermore, the record does not show that defendant
       acted to protect plaintiff or her property, rather than to satisfy what it believed to be a legal
       requirement. See Cochran v. Securitas Security Services USA, Inc., 2017 IL 121200, ¶ 12
       (stating that although a dead body is not subject to property right in the ordinary sense, the next
       of kin have the right to possess remains to carry out an appropriate disposition); Drakeford v.
       University of Chicago Hospitals, 2013 IL App (1st) 111366, ¶ 14 (stating that the next of kin
       have a quasi-property right to possess remains and dispose of them), abrogated on other
       grounds by Cochran, 2017 IL 121200.
¶ 58       More importantly, plaintiff testified that she sustained no physical injury. As stated, the
       voluntary undertaking doctrine results in liability for physical harm. Stated differently, a duty
       based on a voluntary undertaking is available only to claimants asserting physical harm. In
       addition, physical harm does not include emotional or fiscal harm. Compare Frye, 153 Ill. 2d at
       32 (stating that the voluntary undertaking theory renders one liable for “bodily harm”), Rojas
       Concrete, Inc., 406 Ill. App. 3d at 483-84 (finding that the plaintiff did not sufficiently plead a
       duty under the voluntary undertaking doctrine because it did not allege that any bodily harm
       occurred), and Brogan v. Mitchell International, Inc., 181 Ill. 2d 178, 185 (1998) (finding the
       reviewing court erroneously equated emotional harm with physical harm to establish a duty to
       relay accurate information), with Pavlik v. Kornhaber, 326 Ill. App. 3d 731, 744 (2001)
       (stating that emotional distress is a type of personal injury). Consequently, plaintiff has not
       established the element of duty. Cf. Nelson, 31 Ill. 2d at 71, 73, 80, 83-84 (where several
       workers were killed and injured in a construction accident, the supreme court found under
       Florida law that the insurer’s gratuitous undertaking to provide inspections to benefit the
       employees’ safety resulted in an enforceable duty that was not affected by any contractual
       duty).
¶ 59       In light of our determination that plaintiff has not established defendant owed a duty, we
       need not consider the parties’ remaining arguments regarding the other elements of negligence.
       The trial court properly entered summary judgment in defendant’s favor.
¶ 60       Lest this result be viewed as harsh and uncharitable, we note that another cause of action
       was available to plaintiffs suffering from nonphysical harm due to the treatment of a corpse. It
       is well settled that Illinois recognizes a cause of action for tortious interference with the right to

                                                    - 10 -
       possess a corpse. Cochran, 2017 IL 121200, ¶ 12. This cause of action has existed in this state
       for more than a century. See Mensinger v. O’Hara, 189 Ill. App. 48, 55 (1914) (stating that
       “the custodian of [a corpse] has a legal right to its possession for the purposes of preservation
       and burial, and that any interference with that right, by mutilating or otherwise disturbing the
       body, is an actionable wrong” (internal quotation marks omitted)). To be clear, it does not
       contemplate a literal right of family members to possess the corpse of their loved ones. Instead,
       it reflects a duty not to interfere with the next of kin’s right to dispose of remains. See Cochran,
       2017 IL 121200, ¶ 26.
¶ 61        Under section 868 of the Restatement (Second) of Torts, “[o]ne who intentionally,
       recklessly or negligently removes, withholds, mutilates or operates upon the body of a dead
       person or prevents its proper interment or cremation is subject to liability to a member of the
       family of the deceased who is entitled to the disposition of the body.” (Emphases added.)
       Restatement (Second) of Torts § 868 (1979). Furthermore, a plaintiff is entitled to damages for
       the mental suffering proximately caused by such misconduct. Cochran, 2017 IL 121200, ¶ 12.
       This is because that mishandling a corpse creates “an especial likelihood of genuine and
       serious mental distress, arising from the special circumstances, which serves as a guarantee
       that the claim is not spurious.” Prosser and Keeton on the Law of Torts § 54, at 362 (W. Page
       Keeton et al. eds., 5th ed. 1984); see also Drakeford, 2013 IL App (1st) 111366, ¶ 57 (stating
       that a plaintiff may recover for emotional distress despite no evidence that she sought medical
       treatment).
¶ 62        Here, the trial court dismissed plaintiff’s claim for interference with possession of remains.
       Remarkably enough, plaintiff has not challenged that order on appeal. Plaintiff’s counsel also
       conceded at oral arguments that this claim has been abandoned. That being said, the existence
       of another potential cause of action buttresses our determination that plaintiff’s voluntary
       undertaking theory was misplaced here. Simply put, plaintiff abandoned the proper remedy,
       paving the way to the dismissal of this action.

¶ 63                     C. Denial of Leave to Reinstate Institutional Negligence
¶ 64       Finally, we reject plaintiff’s assertion that the trial court abused its discretion in denying
       her leave to reinstate the institutional negligence count.
¶ 65       A trial court should generally exercise its discretion liberally toward permitting
       amendments, but the right to amend is not absolute. Alpha School Bus Co. v. Wagner, 391 Ill.
       App. 3d 722, 748 (2009). A trial court should consider (1) whether an amendment would cure
       defective pleadings, (2) whether an amendment would prejudice or surprise other parties,
       (3) the timeliness of the amendment proposed, and (4) whether the plaintiff had earlier
       opportunities to amend. Id. We will not reverse the trial court’s decision absent an abuse of
       discretion. CitiMortgage, Inc. v. Parille, 2016 IL App (2d) 150286, ¶ 44. Furthermore, an
       abuse of discretion occurs only where the court exceeds the bounds of reason, adopts a position
       that no reasonable person would take, or acts arbitrarily, without using conscientious
       judgment. Lake County Grading Co. v. Forever Construction, Inc., 2017 IL App (2d) 160359,
       ¶ 86.
¶ 66       Plaintiff argues that the trial court abused its discretion in denying leave to reinstate the
       institutional negligence count because her expert opined that defendant was guilty of
       institutional negligence. The trial court struck the disclosure of that expert, however. See Ill. S.
       Ct. R. 218(c) (eff. July 1, 2014) (requiring that discovery be completed 60 days before trial).

                                                    - 11 -
       Additionally, whether the court properly struck plaintiff’s expert presents a separate legal
       matter from whether the court erroneously denied leave to reinstate the institutional negligence
       count. Although plaintiff’s fact section suggested that the court improperly struck her expert
       and her argument section hinted at such error, neither plaintiff’s hint nor her oblique and
       misplaced suggestion salvage that argument. Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017) (stating
       that points not argued are forfeited and shall not be raised in the appellant’s reply brief). We
       further find that to the extent her reply brief states that we should review the order that
       originally dismissed the institutional negligence claim de novo, plaintiff has failed to develop
       an argument challenging that order in her opening brief. Accordingly, that too is forfeited. Id.
¶ 67       Here, plaintiff moved to reinstate a count a mere 33 days before trial, and the court
       subsequently struck the expert opinion on which the motion was based. That decision was
       clearly within the trial court’s discretion.

¶ 68                                       IV. CONCLUSION
¶ 69       Based on the arguments before us, we affirm the trial court’s order granting defendant
       summary judgment on plaintiff’s negligence claim. We also find the court did not abuse its
       discretion in denying plaintiff’s motion to reinstate the institutional negligence count 33 days
       before trial.
¶ 70       For the foregoing reasons, we affirm the trial court’s judgment.

¶ 71      Affirmed.




                                                  - 12 -